Citation Nr: 0943035	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-14 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a pilonidal cyst, currently rated 10 percent 
disabling.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran served on active duty from December 1940 to 
September 1945.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

The Veteran was scheduled to appear for hearing before a 
Veterans Law Judge (VLJ) in June 2009.  He failed to report 
for the hearing.  The Veteran wrote in July 2009 that he was 
not in good health and did not have the funds to travel to 
the RO or to Washington, DC for a hearing.  He has not since 
requested that the hearing be rescheduled.  His hearing 
request, therefore, is deemed to have been withdrawn.  See 38 
C.F.R. §§ 20.702(d), 20.704(d) (2009).  

In September 2009, the Board received a request from the 
Veteran's representative to advance his appeal on the Board's 
docket due to his advanced age.  
In October 2009, the Board granted the request pursuant to 38 
C.F.R. § 20.900(c) (2009).  See also 38 U.S.C.A. § 7107(a)(2) 
(West 2002).  

Issues not on appeal

The July 2006 rating decision also determined that new and 
material evidence had not been presented to reopen the 
Veteran's claim for service connection for a low back 
condition.  To the Board's knowledge, the Veteran did not 
disagree with that decision.  His notice of disagreement 
(NOD) that was received in October 2006 and his VA Form 9 
(Appeal to the Board of Veterans' Appeals) that was received 
in May 2007 discussed only the pilonidal cyst issue.  

In October 2007,a  communication was received from the 
Veteran in which he indicated that he wanted to file a claim 
for an increased evaluation for his service-connected back 
condition.  The RO appears to have construed that letter as 
an application to reopen the previously denied claim for 
service connection for a low back condition.  The RO wrote 
the Veteran in November 2007 and February 2008 requesting 
additional information.  To the Board's knowledge, the RO has 
not adjudicated the Veteran's claim.  Therefore, no issue 
concerning service connection for a low back condition is 
before the Board, and the Board will not discuss it further.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does 
not have jurisdiction of issues not yet adjudicated by the 
RO]; see also Bernard v. Brown, 
4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The Veteran is receiving the maximum schedular rating for 
his service-connected postoperative residuals of a pilonidal 
cyst, which consist of a single, tender scar.  

2.  The evidence does not show that the Veteran's service-
connected postoperative residuals of a pilonidal cyst are so 
exceptional or unusual that referral for extraschedular 
consideration by the designated authority is required.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of the currently 
assigned 10 percent for service-connected postoperative 
residuals of a pilonidal cyst have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2009).  

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an increased rating for his service-
connected pilonidal cyst.. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

Under the VCAA, VA must inform the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b)(1) (2009).  The Board observes that a 
letter was sent to the Veteran in February 2006 which was 
specifically intended to address the requirements of the 
VCAA.  The letter from the RO provided the Veteran with 
general notice of the evidence and information to support his 
claim for an increased disability rating for the service-
connected pilonidal cyst.  

VA must also inform the claimant of the information and 
evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  In the February 
2006 VCAA letter, the Veteran was informed that VA was 
responsible for obtaining "[r]elevant records held by any 
Federal agency" including "records from the military, VA 
Medical Centers (including private facilities where VA 
authorized treatment), or the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal Agency" including records from "[s]tate 
or local governments, private doctors and hospitals, or 
current or former employers."  This letter also advised the 
Veteran that VA would assist him by providing a medical 
examination.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  
The February 2006 VCAA letter notified the Veteran that 
"[i]f the evidence is not in your possession, you must give 
us enough information about the evidence so that we can 
request it from the person or agency that has it . . . [i]t 
is your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (Emphasis as in original).  The letter 
advised the Veteran "[i]f you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  He was also advised to "[c]omplete, sign, and return 
the enclosed VA Form 21-4142, Authorization and Consent to 
Release Information, if you have seen any private health care 
providers, and you wish us to consider that evidence in our 
decision...  To expedite your claim, you may also obtain and 
submit treatment records yourself."  

VA must request that the claimant provide any evidence in his 
possession pertaining to the claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2009).  The February 2006 VCSAA letter 
instructed that "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
request complies with the requirements of 38 C.F.R. § 
3.159(b) in that it informed the Veteran that he could submit 
or identify evidence other than what was specifically 
requested by the RO.  [The Board observes that 38 C.F.R. § 
3.159 was revised, effective as of May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  The final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.]  
 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The Veteran was specifically provided with Dingess notice in 
a letter dated in March 2006.  

The Board is aware of the Court's recent decision in Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008) [holding that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life].  

The Veteran received notice of the Vazquez-Flores decision in 
a May 2008 letter from the RO. 

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki,  
580 Fed. 3d. 1270 (Fed.Cir. 2009).

The Veteran has not alleged that he received inadequate VCAA 
notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) 
[holding as to the notice requirements for downstream earlier 
effective date claims following the grant of service 
connection: "that where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements"].  

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  

In this case, the evidence of record includes reports of two 
VA examinations, in March 2002 and in July 2006 as well as 
reports of VA outpatient treatment.  
The Veteran and his representative have not identified any 
outstanding evidence.    

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2009).  The Veteran engaged the services of a 
representative.  As has been discussed above, he was provided 
with ample opportunity to submit evidence and argument in 
support of his claim.  He failed to report for a scheduled 
Board hearing.

Accordingly, the Board will proceed to a decision

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the VA Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

The Veteran's postoperative residuals of a pilonidal cyst are 
currently rated under 38 C.F.R. § 4.118, Diagnostic Code 7804 
[unstable or painful scars] (2009).  

The July 2006 examiner noted that there was an 8-centimeter 
scar over the sacral area into the Veteran's gluteal cleft 
involving less than one percent of total body area and zero 
percent of exposed skin.  The incision was completely healed 
without any sinus cavities, fluctuance, drainage, or 
erythema.  There was no indentation or other deformity.  The 
examiner noted that, "[i]n fact, it is somewhat difficult to 
see."  

Because there was tenderness on palpation of the Veteran's 
pilonidal cyst scar on the July 2006 VA examination, the 
Board finds that it is appropriate to rate the pilonidal cyst 
scar under Diagnostic Code 7804.  

Specific rating criteria

The applicable rating criteria for the skin (including scars) 
were amended, effective August 30, 2002.  See 67 Fed. Reg. 
49,590 (July 31, 2002).  Because the Veteran's claim for an 
increased rating for his service-connected pilonidal cyst 
scar was filed on December 29, 2005, only the revised 
criteria are applicable.  

A 10 percent rating is warranted for superficial scars that 
are painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2009). 

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002). When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Analysis

Mittleider concerns

The July 2006 examiner noted that the Veteran's major 
complaint was of pain in the lumbar and sacroiliac joints, 
with pain that radiated into both legs.  The Veteran also 
reported difficulty walking for distances greater than 
100 yards and awakening from sleep due to back pain.  There 
was also slightly decreased strength in flexion and extension 
of the quadriceps muscles, as well as the gastrocnemius 
muscles.  The examiner noted that the back pain was 
reproduced by palpation of the lumbar discs and the 
sacroiliac joints.  The examiner indicated that it was less 
likely than not that the radicular lumbar back pain reported 
by the Veteran was the result of either the pilonidal cyst or 
the surgical repair.  

There is no evidence to the contrary.  It is clear that 
symptomatology associated with the service-connected 
pilonidal cyst [mild tenderness to palpation] is distinct 
from that associated with his non service-connected back 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) 
[the Board is precluded from differentiating between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so]. 

Schedular rating

The Veteran's service-connected sacral area scar, according 
to the medical evidence, causes mild tenderness to palpation.  
The Veteran has been assigned a 
10 percent evaluation for his service-connected pilonidal 
cyst scar.  This is the maximum schedular rating available 
for a single painful scar under Diagnostic Code 7804, and the 
Veteran's rating is protected.  See 38 C.F.R. § 3.951 (2009).  

Accordingly, a schedular rating higher than the currently-
assigned 10 percent for the service-connected pilonidal cyst 
scar is not warranted.



Hart consideration

Service connection for the pilonidal cyst was initially 
established and a zero percent rating was assigned in a 
rating decision in October 1945.  The Veteran's pilonidal 
cyst scar has been rated 10 percent disabling since 
February 1980.  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court was 
presented with the question of whether it is appropriate to 
apply staged ratings when assigning an increased rating.  In 
answering this question in the affirmative, the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  The 
Veteran filed a formal claim for an increased rating for his 
service-connected pilonidal cyst scar on December 29, 2005.  
In this case, therefore, the relevant time period is from 
December 29, 2004, to the present.  

The evidence of record, to include the July 2006 VA 
examination report, does not indicate that the Veteran's 
pilonidal cyst scar was more or less severe during the appeal 
period under consideration.  In any event, as detailed above, 
the Veteran is in receipt of the maximum disability rating 
for his service-connected scar.  Staged ratings are therefore 
not appropriate.  



Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  

An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO has considered the Veteran's claim under C.F.R. 
§ 3.321(b)(1) in the June 2007 SSOC.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.  

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service- 
connected right shoulder disability is inadequate.  The 
symptoms and clinical findings noted by the July 2006 VA 
examiner fall squarely within the criteria for of Diagnostic 
Code 7804.  

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for his 
pilonidal cyst scar.  Indeed, it does not appear from the 
record that he has been hospitalized at all for that 
disability.  Additionally, there is not shown to be evidence 
of marked interference with employment due to the disability.  
The Veteran has submitted no evidence to indicate that the 
scar itself markedly impacted his ability to work.  There is 
nothing in the record to indicate that this service-connected 
disability on appeal causes impairment with employment over 
and above that which is contemplated in the assigned 
schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
  
Nor is there any evidence of an unusual clinical 
presentation, or of any other reason why an extraschedular 
rating should be considered..

The Board therefore has determined that referral of this case 
for extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  



Conclusion

In summary, for the reasons and bases expressed above, it is 
the Board's decision that a preponderance of the evidence is 
against a showing that the Veteran's service-connected 
postoperative residuals of a pilonidal cyst warrant a 
disability rating in excess of the currently assigned 10 
percent.  The benefits sought on appeal are accordingly 
denied.  


ORDER

Entitlement to an increased disability rating for the 
service-connected postoperative residuals of a pilonidal 
cyst, currently rated 10 percent disabling, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


